Exhibit 10.1

 

LOGO [g140751g46h11.jpg]

June 22, 2016

Kalyan Seshan

53 Tranquil Pond Drive

Frisco, TX 76226

Dear Kal,

Based on our discussions, we are pleased to confirm your new conditions for your
employment as the Chief Risk Officer of Santander Consumer USA Inc. (“SC”) and
Santander Consumer USA Holdings Inc. (“Holdings” and, together with SC, the
“Companies”). The compensation and benefit details for your position are as
follows:

Base Salary:

Your base salary (“Base Salary”) will be $665,000 gross per year, and it will be
paid over 26 equal bi-weekly pay periods per year in accordance with SC’s normal
payroll practices. This Base Salary will be effective January 1, 2016.

Annual Incentive Compensation:

Your target annual bonus (the “Target Bonus”) will be equal to $563,500. The
actual amount of your annual bonus (the “Annual Bonus”) will be determined
annually by Holdings’ Compensation Committee (the “Compensation Committee”) in
its sole discretion based on individual and company performance and the
Companies’ Annual Bonus plan (or plans, as applicable) then in effect. Any
participation in an incentive plan (or plans, as applicable) then in effect will
reduce your Target Bonus.

Your position has been deemed to be “Identified Staff” and “variable
compensation” for “Identified Staff” is currently required to be paid in
compliance with Capital Requirements Directives, Directive 2013/36/EU (“CRD IV”)
as follows:

 

  •   30% of the Annual Bonus will be paid in cash at the same time that
corresponding bonuses are paid to other senior executives of the Companies
generally;

  •   30% of the Annual Bonus will be paid in immediately-vested Restricted
Stock Units (“RSUs”) at the same time as corresponding annual bonus RSU awards
are made to other senior executives of the Companies generally;

  •   20% of the Annual Bonus will be paid in cash in three equal payments on
the first, second, and third anniversaries of the initial cash bonus payment,
subject to your continued employment with the Companies on the applicable
anniversary (except to the extent otherwise provided in the applicable award
agreement); and

  •   20% of the Annual Bonus will be in paid in RSUs that vest ratably on the
first, second, and third anniversaries of the initial cash bonus payment,
subject to your continued employment with the Companies on the applicable
anniversary (except to the extent otherwise provided in the applicable award
agreement).

In order to receive your Annual Bonus awards, you must execute the applicable
award agreements for such awards, and all such awards will be subject to the
terms and conditions of those agreements. The requirements of CRD IV and/or the
payment terms of your Annual Bonus may change from time to time as determined by
the Compensation Committee in its sole discretion.

 

Page 1 of 3



--------------------------------------------------------------------------------

Any Termination

Upon any termination of your employment hereunder, you shall be entitled to
prompt payment or provision of the following benefits:

(a) Base Salary through the Termination Date; and

(b) other or additional benefits (other than benefits that are duplicative of
the benefits provided under other provisions of this letter) in accordance with
the then-applicable terms of any applicable plan, program, agreement, corporate
governance document or other arrangement of either of the Companies or of any of
their affiliates (collectively, “Company Arrangements” ).

Other

Your existing eligibility for, and participation in, your employment benefits
(including medical, dental, vision and 401(k)) will continue unchanged, subject
to the terms and conditions of the applicable plans.

Your employment is subject to the covenants and agreements of Exhibit A to this
letter. In return for your employment, the compensation described in this
letter, the Companies’ providing you access to its Confidential Information (as
defined in Exhibit A), and other consideration, you agree to execute and be
bound by the terms, conditions, and covenants of Exhibit A.

Notwithstanding anything herein to the contrary, any payments contemplated by
this letter are subject to and conditioned on their compliance with applicable
banking laws and regulations.

This letter, and the arrangements described in it, are intended to comply with,
or be exempt from, Internal Revenue Code Section 409A (“409A”). This letter, and
the arrangements described in it, will be administered in accordance with this
intent. Any payments provided under this letter to be made upon a termination of
service that constitute deferred compensation subject to 409A shall only be made
if such termination of service constitutes a “separation from service” under
409A. Notwithstanding anything in this letter or elsewhere to the contrary, you
will have no duties or responsibilities after the Termination Date that would be
inconsistent with your having a “separation from service” under 409A on or
before the Termination Date. Each installment payment provided under this letter
or otherwise will be treated as a separate identified payment for purposes of
409A. If you are a “specified employee” under 409A at the time of your
separation from service, any payments to be made upon a separation from service
that constitute deferred compensation subject to Section 409A and that are
scheduled to be made within six months following your separation date will be
delayed, without interest, and paid in a lump sum on the of the first payroll
date to occur after the earlier of the six-month anniversary of your separation
from service and the date of your death, and any payments otherwise scheduled to
be made thereafter will be made in accordance with their original schedule.

All disputes and claims arising under or relating to this letter, any other
Company Arrangements, your employment with the Companies, or the termination of
such employment, shall be governed by the laws of the state of Texas and will be
submitted to and resolved by arbitration according to the terms of SC’s
Arbitration Policy, a copy of which is attached as Exhibit B.

The Companies consider all information related to associate compensation to be
private and confidential. The Companies are “at-will” employers, meaning that
either you or the Companies may terminate your employment relationship at any
time in your or their sole discretion and without cause. Neither this letter nor
any other communication by a representative of the management of the Companies
other than in writing and signed by the Chief Executive Officer can vary this
policy or create a contract of permanent employment for a specified period of
time.

 

Page 2 of 3



--------------------------------------------------------------------------------

This letter constitutes the entire agreement between you and the Companies with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral (including any term sheet) with respect to
the subject matter hereof. No provision of this letter may be amended, nor may
application of any of its provisions be waived, without the prior written
consent of the party affected, and no such consent shall be effective unless it
specifically identifies the provision(s) of this letter that are being amended
or waived. In the event of your death or a judicial determination of your
incompetence, references in this letter to you shall be deemed, where
appropriate, to refer to your heirs, beneficiaries, estate, executor(s) or other
legal representative(s). In the event of any conflict between the provisions of
this letter and the provisions of any other Company Arrangements, the provisions
of this letter will, to the extent more favorable to you, control. This letter
may be executed in counterparts, which together will constitute one and the same
agreement. Signatures delivered by facsimile (including, without limitation, by
“pdf”) will be deemed effective for all purposes.

 

Sincerely, /s/ Lisa VanRoekel

Lisa VanRoekel

Chief Human Resources Officer

Santander Consumer USA

Your signature below represents your acceptance of this offer and that you
understand and agree to the above conditions.

 

/s/ Kalyan Seshan Kalyan Seshan

Date: June 22, 2016

 

Page 3 of 3



--------------------------------------------------------------------------------

Exhibit A

FORM OF CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT



--------------------------------------------------------------------------------

Exhibit B

ARBITRATION POLICY